Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment

Claims 1, 5, 7-11, 15, and 17-23 are amended. Claims 1, 5, 7-11, 15, and 17-23 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-11, 15, and 17-22 are rejected under 35 U.S.C. 103 as being anticipated by U.S. Patent Application Publication No. 2013/0144731 to Baldwin et al., in view of U.S. Patent Application Publication No. 2016/0034876 to Speiser et al., and further in view of U.S. Patent Application Publication No. 2014/0249947 to Hicks et al.
With regard to claims 1 and 11, Baldwin discloses a method implemented on a client device for displaying pricing information, the method comprising: 
a plurality of client devices located at different locations and including the client device, and ii) a server side including a cloud server device located remotely from the plurality of client devices at a datacenter location (Fig. 4 and Fig. 6 and paragraph 48, a POS terminal 430 is considered as “a server side including a cloud server device” and remote scanners 421, 422 are considered as a plurality of client devices located at different locations. The remote ordering system with a POS interface provides users to make orders using a portable execution environment in the form of the remote scanner); 
receiving, by the client device, first order information for a first sales transaction via the graphical user interface (Fig. 6 and paragraph 48); 
obtaining, by the client device and from the cloud server device, a first total amount due for the first sales transaction, the first total amount due for the first sales transaction being generated by execution by the cloud server device of a copy of executable code that configures the cloud server device to determine total amounts due for sales transactions of the plurality of client devices located at the different locations (Fig. 7A, Fig. 9,10 A, and 10B, paragraphs 50 and 56, a total amount due is generated by the POS terminal. A bill 781 includes menu items ordered with a quantity next to each item, as well as a subtotal and total amount to be billed to the customer. Remote scanner 1020 may be in communication with a POS server associated with remote scanner 1020. Examiner notes that remote scanners located at different the plurality of client devices located at the different locations”); 
displaying, by the client device, the first total amount due via the graphical user interface (paragraph 48, remote ordering program displayed on a display of remote scanner that include item available for order and waiter may input quantity to that item on the bill. paragraph 50, When the bill is ready, the waiter may activate the transmit button 782 to transmit the bill along with a request for transaction information to a remote scanner. The bill includes the total amount due can be transmitted to the remote scanner); 
receiving, by the client device, second order information for a second sales transaction via the graphical user interface (Fig. 6 and paragraph 48, a second order information can be received from a second group of customer using the remote scanner);
wherein: executable code are configured to be executable within iii) a portable execution environment of the cloud server device to configure the cloud server device to generate the first total amount due for the first sale transaction (paragraph 30, POS terminal 130 may generate a bill and provision them to remote scanner 120. See also Fig. 1 POS terminal 130 includes logic 135);
the cloud server device executes the copy of the executable code located remotely from the client device within the portable execution environment of the cloud server device using the first order information to generate the first total amount due for the first sales transaction (paragraphs 30, 33 and 50, the POS terminal (i.e., server) 
displaying, by the client device, the second total amount due via the graphical user interface (paragraph 48, remote ordering program displayed on a display of remote scanner that include item available for order and waiter may input quantity to that item on the bill. paragraph 50, When the bill is ready, the waiter may activate the transmit button 782 to transmit the bill along with a request for transaction information to a remote scanner. The bill includes the total amount due can be transmitted to the remote scanner);
wherein the data package further includes menu information, for the POS functionality, that is configured to be readable within the portable execution environment of the client device, wherein generating the graphical user interface comprises generating the graphical user interface to provide the POS functionality using the portable execution environment of the client device and the menu information (Fig. 6 and paragraphs 48-49, menu information is displayed on the portable scanner via the graphic user interface).
However, Baldwin does not disclose 
wherein respective copies of the executable code are located i) remotely from the client device and accessible by the cloud server device, and ii) locally to each of the plurality of client devices 
[During a second transaction,] determining, by the client device, a second total amount due for the second sales transaction, including executing the copy of the executable code located locally to the client device to configure 
Wherein: the copies of the executable code are configured to be executable within i) portable execution environments of the plurality of client devices to configure the plurality of client devices to generate total amounts due for sales transactions, ii) the portable execution environment of the client device to configure the client device to generate the second total amount due for the second sales transaction, 
wherein the method further comprises: receiving, by the client device, a data package that includes the copy of the executable code, wherein the copies of the executable code are synchronized to be the same executable code,
a plurality of client devices located at different franchisee locations and including the client device, and ii) a server side including a cloud server device located remotely from the plurality of client devices at a datacenter location corresponding to a franchisor of the franchisee locations.
However, Speiser teaches respective copies of the executable code are located i) remotely from the client device and accessible by the cloud server device, and ii) locally to each of the plurality of client devices; determining, by the client device, a second total amount due for the second sales transaction, including executing the copy of the executable code located locally to the client device to configure the client device to determine total amounts due for sales transactions and generate the second total amount due for the second sales transaction, wherein: the copies of the executable i) portable execution environments of the plurality of client devices to configure the plurality of client devices to generate total amounts due for sales transactions, ii) the portable execution environment of the client device to configure the client device to generate the second total amount due for the second sales transaction, wherein the method further comprises: receiving, by the client device, a data package that includes the copy of the executable code, wherein the copies of the executable code are synchronized to be the same executable code (In some embodiments, the POS application 132 may work completely offline and may synchronize with one or more cloud server systems 102 and/or back-end systems 108 or other clients 104 via an asynchronous queue. The POS application 132 may facilitate synchronization of reference data (e.g., inventory items, menus, employees, orders, etc.) between all devices (e.g., clients 104, cloud server systems 102, back-end system 108, etc.) associated with an account (e.g., merchant account). Reference data synchronization may be the synchronization of reference data that ensures that all client devices 104 have the data they need to work in an offline mode and that any reference data that has been changed by one client is synchronized when the client device 104 comes back online. Examples of reference data that may be synchronized may include items (e.g., inventory items such as names, price, UPC code, modifiers, and/or layouts), orders (e.g., restaurant meal orders), employees (e.g., employee name, PIN, and/or role or permissions), and/or merchant location and location metadata (e.g., merchant name, location, address, tax rate, etc.). When there is a change to any reference data from one client device 104, all other client devices 104 may be notified through a push notification that some reference data was changed, which may trigger a  Examiner notes that reference data which includes any change in menu or meal orders can be considered as “respective copies of executable code” and synchronization of reference data between all devices (e.g., clients 104, cloud server systems 102, back-cloud server device, and ii) locally to each of the plurality of client devices”. Examiner notes that receiving any reference data change (i.e., meal orders change) by the client device, the reference data change are trigger to be synchronization between all devices (e.g., clients 104, cloud server systems 102, back-end system 108, etc.), which is considered as “receiving, by the client device, a data package that includes the copy of the executable code, wherein the copies of the executable code are synchronized to be the same executable code”. Examiner notes that the self server module 150 provides an interface for customers to use the client terminal 104 to checkout products or services for sale, wherein check-out and payment on the client terminal 104 can utilize reference data stored in the client terminal to generate a check-out and payment amount, which is considered as “determining, by the client device, a second total amount due for the second sales transaction, including executing the copy of the executable code located locally to the client device to configure the client device to determine total amounts due for sales transactions and generate the second total amount due for the second sales transaction”. Examiner notes that reference data stored in the client terminal can be utilized to perform check-out and payment process, which can be considered as “the copies of the executable code are configured to be executable within i) portable execution environments of the plurality of client devices … ii) the portable execution environment of the client device to configure the client device to generate the second total amount due for the second sales transaction”, Fig. 1, paragraphs 34-35, 37-40, 104, and 106).
cloud server device, and ii) locally to each of the plurality of client devices; determining, by the client device, a second total amount due for the second sales transaction, including executing the copy of the executable code located locally to the client device to configure the client device to determine total amounts due for sales transactions and generate the second total amount due for the second sales transaction, wherein: the copies of the executable code are configured to be executable within i) portable execution environments of the plurality of client devices to configure the plurality of client devices to generate total amounts due for sales transactions, ii) the portable execution environment of the client device to configure the client device to generate the second total amount due for the second sales transaction, wherein the method further comprises: receiving, by the client device, a data package that includes the copy of the executable code, wherein the copies of the executable code are synchronized to be the same executable code, as taught in Speiser, in order to provide a platform system and associated methods for mobile and web-based applications to interface with electronic commerce systems (Speiser, paragraph 2).
Furthermore, Hicks teaches a plurality of client devices located at different franchisee locations and including the client device, and ii) a server side including a cloud server device located remotely from the plurality of client devices at a datacenter location corresponding to a franchisor of the franchisee locations (At 16 the executed mobile applications and server software thereof provides for the ability to carry out real-server and ERP system to adjust inventory allocation visible across the retail chain, create purchase orders (PO) and transfer documents, sell product to customers throughout any retail location of the retailer. Examiner notes POS store systems server that manages chain retails stores can be considered as “a cloud server device” that Examiner notes that retail chain stores locations is considered as “franchisee locations”, Fig. 6 and Fig. 7, paragraphs 75 and 88-91). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Baldwin to include, a plurality of client devices located at different franchisee locations and including the client device, and ii) a server side including a cloud server device located remotely from the plurality of client devices at a datacenter location corresponding to a franchisor of the franchisee locations, as taught in Hicks, in order to utilize a store mobile cloud application system for store level real-time inventory management and a fully functioning POS system for customer check-out of merchandise in a retail sales environment (Hicks, paragraph 55).  
With regard to claims 5 and 15, the combination of references substantially disclose the claimed invention, however, the combination of references does not disclose the portable execution environment of the plurality of client devices and the portable execution environment of the cloud server device are JavaScript execution environments.
plurality of client devices and the portable execution environment of the cloud server device are JavaScript execution environments (paragraph 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the portable execution environment of the plurality of client devices and the portable execution environment of the cloud server device are JavaScript execution environments, as taught in Speiser, in order to provide a platform system and associated methods for mobile and web-based applications to interface with electronic commerce systems (Speiser, paragraph 2).
With regard to claims 7 and 17, the combination of references discloses the menu information is configured to be readable within the portable execution environment of the cloud server device and the cloud server device is configured to generate a graphical user interface that provides online ordering (OLO) functionality for the franchisor using the portable execution environment of the cloud server device and the menu information (Hicks, paragraphs 6-7, online shopping e-commerce website can be considered as “a graphical user interface that provides online ordering (OLO) functionality”).
With regard to claims 8 and 18, the combination of references discloses the client device performs the second sales transaction without communication with the cloud server device during the second sales transaction (Speiser, paragraphs 34-37, The POS application may work completely offline). 
claims 9 and 19, the combination of references discloses determining whether a communication connection is available between the client device and the cloud server device for the sales transaction; wherein the client device determines the second total amount due when the communication link is determined to be unavailable for the sales transaction (Speiser, paragraphs 34-37,).
With regard to claims 10 and 20, Baldwin discloses uploading a record of the second sales transaction to the cloud server device (paragraph 31, the POS terminal may receive transaction information from the remote scanner, and transmit a list of purchased items and descriptions to the server).
With regard to claim 21, Baldwin discloses obtaining the first total amount due comprises executing, by the cloud server device, the copy of the executable code located remotely from the client device within the portable execution environment of the cloud server device (Fig. 7A, paragraph 50). 
With regard to claim 22, the combination of references discloses execution of the copy of the executable code located locally to the client device within the portable execution environment of the client device is independent of the execution of the copy of the executable code located remotely from the client device within the portable execution environment of the cloud server device (Speiser, paragraphs 34-37). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0144731 to Baldwin et al., U.S. Patent Application Publication No. 2016/0034876 to Speiser et al., and U.S. Patent Application Publication No. 2014/0249947 to Hicks et al., and further in view of U.S. Patent Application Publication No. 2014/0019274 to Hardin et al.
claim 23, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the cloud server device further includes catalog information for at least one of products and services associated with a merchant; the data package at the client device is synchronized with the cloud server device to further include the catalog information; the cloud server device is configured to utilize the catalog information of the server device to generate the first total amount due; and5In re Appln. of James B. Kargman et al. Application No. 15/609,700Response to Office Action of October 24, 2017the client device is configured to utilize the catalog information of data package to generate the second total amount due.
However, Hardin teaches the cloud server device further includes catalog information for at least one of products and services associated with a merchant (Fig 5, 6A-6S, paragraph 64-66); the data package at the client device is synchronized with the cloud server device to further include the catalog information (Fig 5, 6A-6S, paragraph 64-66); the cloud server device is configured to utilize the catalog information of the server device to generate the first total amount due (Fig 5, 6A-6S, paragraphs 35, and 64-67); and5In re Appln. of James B. Kargman et al. Application No. 15/609,700Response to Office Action of October 24, 2017the client device is configured to utilize the catalog information of data package to generate the second total amount due (Fig 5, 6A-6S, paragraphs 36, and 64-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the cloud server device further includes catalog information for at least one of products and services associated with a merchant; the data package at the client device is synchronized with the cloud server device to further include the catalog information; the cloud server device is configured to utilize the catalog information of the server device 


Response to Arguments
Applicants' arguments filed on 10/15/2020 have been fully considered but they are not fully persuasive especially in light of the new references applied in the rejections. 
Applicants remark that “the combination of references does not discloses a plurality of client devices located at different franchisee locations and including the client device, and ii) a server side including a cloud server device located remotely from the plurality of client devices at a datacenter location corresponding to a franchisor of the franchisee locations; the copies of the executable code are configured to be executable within portable execution environments of the plurality of client devices to configure the plurality of client devices to generate total amounts due for sales transactions”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687